DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 01/20/2022.  Claim(s) 1, 5-9, 11, 15-16, and 21-30 are presently pending (see below Examiner’s Amendment).  Claim(s) 1, 8, 11, and 15-16 is/are amended.  Claim(s) 2-4, 10, 12-14, 17-20 is/have been cancelled.  Claim(s) 24-30 is/are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anita Liu on 04/18/2022 and via an email communication on 04/21/2022.
The application has been amended as follows: 

Claim 1. (Currently Amended)  An edge guard apparatus for an airfoil, comprising:
a body having a nose section, the nose section having a solid nose portion at a forward end thereof, a bulkhead at an aft end thereof, the bulkhead abutting a leading edge of the airfoil, and spaced-apart first and second sidewalls extending from the solid nose portion, the nose section defining a cavity forward of the bulkhead and between the first and second sidewalls, wherein the solid nose portion has a cross-sectional area which is 20% to 90% of a cross-sectional area of the nose section; and
internal bracing disposed in the cavity, the internal bracing including at least one cross-member extending from the first sidewall to the second sidewall at an oblique angle to an axial direction of the body,
wherein the body and the internal bracing are part of a monolithic whole, and
wherein the at least one cross-member varies in at least one of size or shape across a spanwise direction of the body.

Claim 8. (Currently Amended)  An edge guard apparatus attached to an airfoil, comprising:
a body having a nose section, the nose section having a solid nose portion at a forward end thereof, a bulkhead at an aft end thereof, the bulkhead abutting a leading edge of the airfoil, and spaced-apart first and second sidewalls extending from the solid nose portion, the nose section defining a cavity forward of the bulkhead and between the first and second sidewalls, wherein the solid nose portion has a cross-sectional area which is 20% to 90% of a cross-sectional area of the nose section; and
internal bracing disposed in the cavity, wherein the internal bracing comprises a plurality of parallel, spaced-apart cross-members extending from the first sidewall to the second sidewall at an angle to an axial direction of the body,
wherein the body and the internal bracing are part of a monolithic whole, and
wherein the plurality of parallel, spaced-apart cross-members varies in at least one of size, shape, or number across a spanwise direction of the body.

Claim 11. (Currently Amended)  An airfoil apparatus, comprising:
an airfoil having convex and concave sides extending between a leading edge and a trailing edge;
an edge guard apparatus attached to the airfoil, comprising:
a body having a nose section, the nose section having a solid nose portion at a forward end thereof, a bulkhead at an aft end thereof, the bulkhead abutting the leading edge of the airfoil, and spaced-apart first and second sidewalls extending from the solid nose portion along the sides of the airfoil, the nose section defining a cavity forward of the bulkhead and between the first and second sidewalls, wherein the solid nose portion has a cross-sectional area which is 20% to 90% of a cross-sectional area of the nose section; and
internal bracing disposed in the cavity, the internal bracing including a plurality of members arranged to form an X shape from the first sidewall to the second sidewall,
wherein the body and the internal bracing are part of a monolithic whole, and
wherein the plurality of members varies in at least one of size, shape, or number across a spanwise direction of the body.

Claim 15. (Currently Amended)  The apparatus of claim 11, wherein at least one of the plurality of members has a first end disposed at the bulkhead and a second end disposed axially forward of the bulkhead.

Claim 16. (Currently Amended)  The apparatus of claim 11, wherein at least one of the plurality of members has a first end disposed axially forward of the bulkhead and a second end disposed axially forward of the first end.

Claim 24. (New)  The apparatus of claim 1, wherein an inboard portion of the airfoil 
comprises a fewer number of the at least one cross-members, and wherein an outboard portion of the airfoil includes a greater number of the at least one cross-members. 

Claim 25. (New)  The apparatus of claim 1, wherein the at least one cross-members are 
smaller in an inboard portion of the airfoil, and wherein the at least one cross-members are larger in an outboard portion of the airfoil.

Claim 26. (New)  The apparatus of claim 8, wherein an inboard portion of the airfoil 
comprises a fewer number of the plurality of parallel, spaced-apart cross-members, and wherein an outboard portion of the airfoil includes a greater number of the plurality of parallel, spaced-apart cross-members. 

Claim 27. (New)  The apparatus of claim 8, wherein the plurality of parallel, spaced-apart cross-members is smaller in an inboard portion of the airfoil, and wherein the plurality of parallel, spaced-apart cross-members is larger in an outboard portion of the airfoil. 

Claim 28. (New)  The apparatus of claim 11, wherein an inboard portion of the airfoil 
comprises a fewer number of the plurality of members, and wherein an outboard portion of the airfoil includes a greater number of the plurality of members. 

Claim 29. (New)  The apparatus of claim 11, wherein the plurality of members is smaller in an 
inboard portion of the airfoil, and wherein the plurality of members is larger in an outboard portion of the airfoil. 

Claim 30. (New)  The apparatus of claim 7, wherein the plurality of cross-members further 
varies in number across a spanwise direction of the body. 

These Amendments were made in order to draw the allowable subject matter of para. [0025] and [0027] of the present specification into the claims, thereby distinguishing the claims over the prior art. 

Response to Amendment
The rejection of claim 10 under 35 U.S.C. 112(d) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 1, 5-11, and 15-16 under 35 U.S.C. 103 as being unpatentable over Karlen (US Pat. Pub. No. 2018/0045216) in view of Guinaldo Fernandez (US Pat. Pub. No. 2014/0133987) is withdrawn in light of the submitted amendment to the claims.

Allowable Subject Matter
Claim(s) 1, 5-9, 11, 15-16, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein the at least one cross-member varies in at least one of size or shape across a spanwise direction of the body” as included in the Examiner’s Amendment described above, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  This limitation is added via Examiner’s Amendment in order to draw into the claim allowable subject matter from the specification (see [0025] and [0027] of the specification) in order to distinguish the claims from the prior art.
Specifically, while Karlen as modified by Guinaldo Fernandez according to the prior Non-Final rejection (see Non-Final Rejection of 10/21/2021, para 10-13) teaches cross-members extending from the first sidewall to the second sidewall at an oblique angle to an axial direction of the body, these references fail to teach or suggest that the cross-members vary in at least one of size or shape across a spanwise direction of the body, as according to the context of the present claim 1.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbine airfoil leading edge guards and reinforcement features) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  Other relevant art includes Murooka (US Pat. Pub. No. 2013/0111908 A1) which exhibits a leading edge guard (51) which varies in chordwise length over the span of the body of the leading edge guard, however Murooka lacks any teaching of internal bracing, nor does Murooka or any other reference, to the Examiner’s best knowledge, teach that internal bracing within such a leading edge guard may vary over the span of the leading edge guard body in the manner claimed.  Therefore, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify any of these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 8, the limitation “wherein the plurality of parallel, spaced-apart cross-members varies in at least one of size, shape, or number across a spanwise direction of the body” as included in the Examiner’s Amendment described above, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  This limitation is added via Examiner’s Amendment in order to draw into the claim allowable subject matter from the specification (see [0025] and [0027] of the specification) in order to distinguish the claims from the prior art.
Specifically, while Karlen as modified by Guinaldo Fernandez according to the prior Non-Final rejection (see Non-Final Rejection of 10/21/2021, para 19-22) teaches parallel, spaced-apart cross-members extending from the first sidewall to the second sidewall at an angle to an axial direction of the body, these references fail to teach or suggest that the cross-members vary in at least one of size, shape, or number across a spanwise direction of the body, as according to the context of the present claim 8.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbine airfoil leading edge guards and reinforcement features) discloses all of the limitations of claim 8, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 8 to be obvious.  Other relevant art includes Murooka (US Pat. Pub. No. 2013/0111908 A1) which exhibits a leading edge guard (51) which varies in chordwise length over the span of the body of the leading edge guard, however Murooka lacks any teaching of internal bracing, nor does Murooka or any other reference, to the Examiner’s best knowledge, teach that internal bracing within such a leading edge guard may vary over the span of the leading edge guard body in the manner claimed.  Therefore, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify any of these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 8 and all dependent claims is patentably distinct over prior art.
Regarding claim 11, the limitation “wherein the plurality of members varies in at least one of size, shape, or number across a spanwise direction of the body” as included in the Examiner’s Amendment described above, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  This limitation is added via Examiner’s Amendment in order to draw into the claim allowable subject matter from the specification (see [0025] and [0027] of the specification) in order to distinguish the claims from the prior art.
Specifically, while Karlen as modified by Guinaldo Fernandez according to the prior Non-Final rejection (see Non-Final Rejection of 10/21/2021, para 23-26) teaches internal bracing members arranged to form an X shape from the first sidewall to the second sidewall, these references fail to teach or suggest that the members vary in at least one of size, shape, or number across a spanwise direction of the body, as according to the context of the present claim 11.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbine airfoil leading edge guards and reinforcement features) discloses all of the limitations of claim 11, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 11 to be obvious.  Other relevant art includes Murooka (US Pat. Pub. No. 2013/0111908 A1) which exhibits a leading edge guard (51) which varies in chordwise length over the span of the body of the leading edge guard, however Murooka lacks any teaching of internal bracing, nor does Murooka or any other reference, to the Examiner’s best knowledge, teach that internal bracing within such a leading edge guard may vary over the span of the leading edge guard body in the manner claimed.  Therefore, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify any of these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745